Title: From George Washington to Timothy Pickering, 4 August 1799
From: Washington, George
To: Pickering, Timothy



PrivateDear Sir,
Mount Vernon Augt 4th 1799

Your favour of the 18th Ulto came to hand in due course of the Mail, and I thank you for the information contained in it.
Is it not time to learn, Officially, and unequivocally, the result of the Presidents message, and consequent (I presume) intimation to the French Government, respecting the appointment of Envoys to Treat with it?
Having no Church nearer than Alexandria (nine miles distant) I usually postpone writing, or answering letters that do not require immediate attention, until then; that the regular exercise I take, and the avocations which employ me, may be less interrupted.
On this principle, the present acknowledgment of your letter

(above) has been delayed, and thereby a question, which I intended to propound in it, I find solved, in the Aurora which came to hand last night.
The question I allude to, is, whether the Officers of Government intended to be quiescent under the direct charge of bribery, exhibited in such aggrivated terms by the Editor of the above Paper? The most dangerous consequences would, in my opinion, have flowed from such silence, & therefore could not be overlooked: and yet, I am persuaded that if a rope, a little longer had been given him, he would have hung himself in something worse; if possible: for there seems to be no bounds to his attempts to destroy all confidence, that the People might, and (without sufficient proof of its demerits) ought, to have in their government; thereby dissolving it, and producing a disunion of the States. That this is the object of such Publications as the Aurora and other Papers of the same complexion teem with, those who “run, may read” the motives which are ascribed to them, notwithstanding.
They dare not, at present, act less under covert; but they unfold very fast; and like untimely fruit, or flowers forced in a hot bed, will, I hope, whatever my expectation⟨s⟩ may be, soon wither, and in principle, die like them.
All of the administration, or some of the members are now to look to it, for Mr Duane I perceive, in his address to the Public, on the occasion of his arrest, has assured it “that he has not published a fact which he cannot prove, and that neither persecution nor any other peril to which bad men may expose him, can make him swerve from the cause of republicanism.” With very great esteem & regard I am—Dear Sir Your Most Obedt Servt

Go: Washington

